Citation Nr: 1047644	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  10-37 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to April 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disability does not preclude him 
from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
unemployability due to service-connected disability have not been 
met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  Specifically, a September 2009 letter advised the Veteran 
of the evidence and information necessary to substantiate his 
TDIU claim as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service 
treatment records and VA treatment records.  The Veteran has not 
identified any additional relevant records that VA failed to 
obtain.  

Lastly, a VA examination was conducted in November 2009.  The 
examiner noted that the claims folder was not available for 
review, but thoroughly discussed the Veteran's medical and 
employment history and conducted an appropriate examination.  
This review is detailed in the examination report and it is 
consistent with the medical history in the claims folder such 
that the examiner's opinion regarding the effects of the 
Veteran's service-connected disability on his employability was 
made in consideration of his medical history, as required by 
38 C.F.R. §§ 4.1 and 4.2.  Therefore, as the examination was 
accurate, descriptive, and based on a thorough review of the 
Veteran's medical and employment history, including the Veteran's 
lay assertions, VA has fulfilled any duty to provide a thorough 
and contemporaneous medical examination.
 
The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.

II.  TDIU

The Veteran contends that he is unable to work due to his 
service-connected kidney disorder.  He is currently service 
connected for a left nephrectomy due to left renal stone and 
pyelonephritis.  He has been assigned an evaluation of 60 
percent, effective from February 3, 2009.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.26.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or the impairment 
caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  See also Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991). 
 
A TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from a common etiology or from a single 
accident are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, are considered 
one disability under this section.  Id. 
 
While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, 
in Faust v. West, 13 Vet. App. 342 (2000), the court defined 
"substantially gainful employment" as "an occupation that 
provides an annual income that exceeds the poverty threshold for 
one person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...." 
 
A Veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability or in which 
special consideration was given on account of the same, when it 
is satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. § 4.18.  "Marginal employment," 
for example, as a self-employed worker or at odd jobs or while 
employed at less than half of the usual remuneration, shall not 
be considered "substantially gainful employment."  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  It is the 
established policy of VA that all Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Therefore, even if the Veteran does not 
meet the threshold minimum percentage standards in § 4.16(a), 
extra-schedular consideration is to be given.  Id.  See also 38 
C.F.R. § 3.321(b)(1).

The Veteran has a single service-connected disability rated at 60 
percent and thereby satisfies the threshold minimum criteria in 
38 C.F.R. § 4.16(a) for schedular consideration of a TDIU.  
However, upon review of the evidence of record, including the 
Veteran's lay statements, the Board finds that the preponderance 
of the evidence is against finding that the Veteran is unable to 
secure and follow substantially gainful employment due to his 
service-connected kidney disorder.  

In support of his claim, the Veteran submitted a July 2009 
statement from his VA staff physician asserting that he is 
unemployable due to his "multiple service-connected 
conditions."  VA treatment notes dated in July 2009 from this 
physician state that the Veteran is "certainly unemployable at 
this point as he has severe arthritis in his knees and his hips 
with weakness if he tries to stand for long...."  However, the 
Board notes that the Veteran is not service-connected for 
arthritis of the knees and hips or for any other diagnosed 
condition beyond his single service-connected kidney disorder.  
Therefore, as the Veteran's VA staff physician has provided 
opinions that are premised on the existence of multiple service-
connected conditions or the Veteran's nonservice-connected 
arthritis, her opinion that the Veteran is unemployable due to 
his service-connected conditions is not based on sufficient facts 
or data, specifically that the Veteran is only service-connected 
for his kidney disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302-304 (2008) (explaining that awareness of critical 
pieces of information from a claimant's medical history can lead 
credence to the opinion of the medical expert who considers them 
and detract from the medical opinions of experts who do not).

In November 2009, the Veteran was provided with a VA examination.  
The VA examiner reviewed the Veteran medical history, performed 
an examination, and noted that the previous Veteran's employment 
history as a department store manager.  The Veteran retired when 
eligible due to his age or duration of work in 1981.

The examiner diagnosed the Veteran with chronic renal disease, 
status post left nephrectomy, and found that this condition would 
have significant occupational effects due to weakness and 
fatigue.  However, the examiner ultimately determined that it was 
less likely than not that the Veteran was unemployable due to his 
kidney disorder as he is still able to drive and take care of 
himself and is mentally alert with "good mentation."  The 
examiner noted that the Veteran is subject to feelings of fatigue 
but opined that he should still be able to perform sedentary desk 
work for short periods with frequent breaks. 

The Board must assess the credibility and probative value of the 
evidence, and, provided that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  As the November 2009 VA examiner's opinion was 
made in consideration of all the relevant evidence and was 
appropriately limited to the effects of the Veteran's service-
connected kidney disorder on his employability, the Board finds 
that it is of greater probative value than the opinion given by 
the Veteran's VA staff physician, who provided an opinion that 
was also based on nonservice-connected conditions.  Therefore, 
the Board finds that the preponderance of the evidence is against 
finding that the Veteran is unable to secure and follow 
substantially gainful employment due to his service-connected 
kidney disorder.  

The Board acknowledges the Veteran's contention that he is unable 
to work as a result of his service-connected disability.  
However, the Board finds no objective medical evidence indicating 
that the Veteran's service-connected kidney disability alone 
renders him unemployable.  In this regard, the Board notes that, 
given the Veteran's extensive experience with administrative work 
during the more than 30 years that he worked as a retail manager, 
he appears to have the knowledge and skills necessary for the 
sort of sedentary work contemplated by the November 2009 VA 
examiner, and, as such, should be capable of performing the 
physical and mental acts required by such employment.  The 
Veteran does not allege that he would be unable to perform a 
sedentary job, or that he lack the knowledge and skills necessary 
to obtain a sedentary desk job of the sort recommended by the VA 
examiner.  

The Board acknowledges that the Veteran's representative has 
argued that the case should be remanded so that an additional 
opinion premised on the correct facts and data can be obtained 
from the Veteran's VA physician.  However, the duty to assist 
requires an examination only when there is insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  As the Veteran was provided with a 
thorough and contemporaneous VA examination, and, as a result, an 
opinion was provided that was based on a thorough review of the 
Veteran's medical and employment history, including the Veteran's 
lay assertions, VA has fulfilled its duty to assist the Veteran 
such that a remand for a supplemental opinion from the Veteran's 
VA physician is not necessary.  Id.

For these reasons and bases, the Board must deny the Veteran's 
claim for a TDIU on a schedular basis because the preponderance 
of the competent and credible evidence is unfavorable and there 
is no doubt to resolve in the Veteran's favor.  See 38 C.F.R. § 
4.3.  


ORDER

The claim for entitlement to a TDIU is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


